Citation Nr: 1011601	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-01 931	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.

2.  Entitlement to service connection for a gastrointestinal 
condition to include reflux esophagitis with a hiatal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his Wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for a gastrointestinal condition and residuals of 
a right leg injury.

The Veteran testified before the undersigned at a February 
2010 hearing at the RO (Travel Board).  A copy of the hearing 
transcript has been associated with the claims file.

In February 2010, subsequent to the issuance of the November 
2007 statement of the case (SOC), the Veteran submitted 
evidence pertinent to the claim on appeal. This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2009).


FINDINGS OF FACT

1.  At a hearing held on February 10, 2010, and prior to the 
promulgation of a decision, the Board received notification 
from the Veteran that he wanted to withdraw the appeal with 
regard to his claim for service connection for residuals of a 
right leg injury.

2.  There is a nexus between the Veteran's current 
gastrointestinal condition and his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with regard to 
the issue of entitlement to service connection for residuals 
of a right leg injury have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for entitlement to service connection for a 
gastrointestinal condition have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.



Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as peptic ulcers are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  This presumption applies to veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Right Leg Injury Residuals 

The Veteran testified at his February 2010 RO hearing that he 
wished to withdraw his appeal with regard to the claim for 
service connection for residuals of a right leg injury.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
claimant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review his claim of entitlement to 
service connection for residuals of a right leg injury and 
that claim is dismissed.

Gastrointestinal Condition Service Connection Claim

The Veteran contends that he has a gastrointestinal condition 
as a result of an in-service motorcycle accident.  He also 
contends that he has had various gastrointestinal symptoms 
since service.

A February 1966 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied frequent 
indigestion or intestinal trouble in his accompanying Report 
of Medical History (RMH).  Reports of being involved in a 
motor vehicle accident "over the weekend" were noted in an 
April 1966 treatment record.  Complaints of hiccups following 
indigestion for the past seven days were noted in an April 
1966 treatment note.  

The Veteran reported that he had hiccupped for three weeks in 
July 1965 after drinking one beer and that he was treated for 
ulcers at that time.  Physical examination showed that his 
abdomen was soft with normal bowel sounds and was negative 
for masses or tenderness.  An upper gastrointestinal series 
and chest X-ray were normal.  He was treated with Dilantin 
and his hiccups ceased.  A diagnosis of hiccupping, etiology 
underdetermined was made.

A June 1966 treatment summary indicates that the Veteran had 
been a passenger on a motor cycle that had slid on sand while 
going around a curve and struck a concrete barrier.  A right 
leg laceration and contusion were diagnosed as a result of 
this accident.  In a May 1967 treatment note complaints of 
lower sternum pain for the past week were noted.  A diagnosis 
of costochondritis was made.

A December 1967 service discharge examination was negative 
for any relevant abnormalities.

An esophageal hiatal hernia was reported in a May 2005 VA 
treatment note and Omeprazole was prescribed to treat the 
condition.  In a June 2005 VA treatment note the hiatal 
hernia was noted to be large and to encompass about two-
thirds of the Veteran's stomach.  The note shows that he 
reported that the hiatal hernia was interfering with 
breathing.

A May 2005 VA treatment note shows that the Veteran reported 
that he had become symptomatic with shortness of breath in 
October 2004.  During VA treatment in August 2005, he 
reported experiencing regurgitation since age 21.

An August 2005 VA barium swallow showed a normal esophagus 
except for a distal esophageal diverticulum.  Proxmial half 
of the stomach was noted to be intrathoracic, perhaps caused 
by a remote left diaphragmatic rupture.  The intra-abdominal 
portion of the stomach was rotated and displaced.

A diaphragmatic hernia rather than a hiatal hernia was noted 
in an August 2005 VA treatment note.  The Veteran's treating 
physician suspected that this condition was secondary to a 
motorcycle accident he had while in service.  A thoracotomy 
with diaphragm hernia repair, esophageal myotomy, esophageal 
diverticulectomy and belsey fundoplication were performed in 
August 2005.

A November 2005 VA barium swallow showed a partially 
obstructed distal esophagus with proximal dilation of the 
esophagus as well as abnormal gastric emptying.  Esophageal 
dilation was performed in January 2006 and resulted in some 
improved symptoms.

Complaints of severe reflux and frank regurgitation of 
undigested foodstuffs indicating severe esophagogastric 
dysmotility were noted in a July 2006 VA treatment note.  

Grade C esophagitis was found in a September 2006 VA GI 
endoscopy.  A September 2006 VA upper gastrointestinal series 
(UGI) noted a large hiatal hernia involving the proximal one-
third of the stomach as well as prolonged stasis within the 
distal esophagus and herniated stomach.

In a December 2006 VA treatment note the Veteran's treating 
VA gastroenterologist opined that the motor vehicle accident 
led to a diaphragmatic hernia and subsequent surgeries.  

A January 2007 VA gastrointestinal examination reflected the 
Veteran's complaints of severe symptoms of esophagitis with 
chronic reflux, an inability to breathe, difficulty 
swallowing solid foods, nausea and vomiting.  A 50 pound 
weight loss over the past year.  Severe weakness and lethargy 
were reported and he indicated that he had a blood 
transfusion two months ago after vomiting blood and having 
black stools.  

This condition severely interfered with his sleep as he gets 
up 13 to 14 times per night.  Physical examination noted mild 
discomfort in the left upper quadrant but was negative for 
masses, bruits, a hernia or rebound tenderness.  The examiner 
noted that his service treatment records were negative for 
evidence of anything irritating the diaphragm.  Following 
this examination and a review of the Veteran's claims file, 
an impression of severe reflux esophagitis with a hiatal 
hernia, less than likely related to a motor vehicle accident, 
was made.

Grade D reflux esophagitis and a non-bleeding erythematous 
gastropathy were noted in a June 2007 VA upper 
gastrointestinal endoscopy.  A June 2007 VA 
esophagogastroduodenscopy (EGD) revealed severe distal 
esophagitis and contents that were freely refluxing into the 
esophagus.

A July 2007 letter from the Veteran's treating VA 
gastroenterologist noted that he suffers from severe reflux 
and delayed gastric emptying from a complicated surgery 
procedure.  These surgeries were performed because of a 
traumatic motor vehicle accident.

An undated private opinion from a Chief of Family Medicine 
noted that the Veteran had a traumatically induced hiatal 
hernia with resultant Barrett's esophagitis.  He underwent 
multiple procedures and his condition remained poorly 
controlled.

During his February 2010 hearing, the Veteran testified that 
the only traumatic accident he had been involved in occurred 
during service.  This accident occurred when the motorcycle 
he was riding was hit from behind.  He began to experience 
gastrointestinal problems approximately a year and a half 
after service and that he first sought treatment from a 
doctor for these symptoms about 10 years after service.  His 
condition had worsened over the years.  The Veteran's wife 
testified that he had had problems with indigestion since she 
had met him in 1968 or 1969.

Analysis

The Veteran has a current disability as he has been diagnosed 
with a variety of gastrointestinal conditions, including a 
hiatal hernia and a diaphragmatic hernia.  In order for his 
current condition to be recognized as service connected, the 
competent medical evidence of record must establish a link 
between this condition and an in-service injury or disease.  
38 U.S.C.A. § 1110; Shedden and Hickson, both supra.

The evidence establishing this nexus includes the July 2007 
opinion from the Veteran's treating gastroenterologist 
attributing his condition to a motor vehicle accident, an 
undated opinion from Dr. T.D. noting that his condition had 
been traumatically induced; and the Veteran and his wife's 
reports regarding a continuity of gastrointestinal 
symptomology.  

The evidence against such a nexus includes the  January 2007 
VA gastrointestinal examiner's opinion that the hernias were 
less than likely related to a motor vehicle accident and the 
lack of clinical evidence documenting a continuity of 
gastrointestinal symptomology.  

The Veteran's reports of being involved in a motor vehicle 
accident while in-service are supported by the evidentiary 
record.  Both he and his wife are competent to report a 
continuity of his gastrointestinal symptoms.  The undated 
opinion from Dr. T. D. and the July 2007 opinion from the 
Veteran's treating VA gastroenterologist are based on 
accurate factual premises and included a review of the 
Veteran's service treatment records.   See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  The favorable opinions are at 
least as probative as that of the VA examiner.

The evidence is at least in equipoise.  Entitlement to 
service connection for a gastrointestinal condition, namely 
hiatal and ventral hernia with esophagitis, is therefore 
granted.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for residuals 
of a right leg injury is dismissed.

Entitlement to service connection for a gastrointestinal 
condition to include reflux esophagitis with a hiatal hernia 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


